DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 06/13/2019. Claims 1-19 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28, 30-71, 73-88 are allowed.
Regarding to claim 1, 25, 44, 68, 87 and 88, the best prior art found during the prosecution of the application, Edge US Patent Application No.:( US 2019/0182665 A1) herein after referred as Edge, in view of Riggs et al US Patent No.:( US 6,728,522 B1) herein after referred as Riggs. Edge teaches the UE may include a single entity or may include multiple entities such as in a personal area network where a user may employ audio, video and/or data I/O devices and/or body sensors and a separate wireline or wireless modem. An estimate of a location of the UE may be referred to as a location, location estimate, location fix, fix, position, position estimate or position fix, and may be geodetic, thus providing location coordinates for the UE which may or may not include an altitude component. Alternatively, a location of the UE may be expressed as a civic location.  The central database that contains user-related and subscription related information for UE and may perform the following functions: UE authentication, UE identification, access authorization, registration and mobility management, subscription management and SMS management.  A UPS can have an associated code sequence, bandwidth, carrier frequency, duration, number of consecutive subframes, and a frequency shift. The UPS may be acquired and measured by one or more nearby gNBs. The UPS may also encode data, referred to herein as, containing a UE ID for UE and, optionally, one or more DL location measurements obtained by UE. To support different levels of signal to noise ratio (S/N), two or more types of encoding of UPS data may be supported with different associated levels of data compression. A UE may decide which encoding type to use and/or a transmission power based on measurements of RSRP and/or RSRQ for a particular selected cell for a nearby gNB. with a higher RSRP and/or higher RSRQ measurement being associated with use of an encoding type with higher data compression and/or use of lower transmit power. Riggs teaches the levels within a company can be hierarchically related and lower-levels resources and activities can be used as part of the operations of higher-level resources and activities. The resource stages with which resources are classified are anatomically related based on their morphology. Therefore, the resource stage coordinate values have a fixed reference point of their highest-level coordinate value: stage 4. The level coordinate values have a fixed reference point of their highest-level coordinate value: the locus classifying the company or consumer in whose operations the other loci function. The fixed reference point for a level-based classification system is the highest-level locus in which a locus operates. In other words, even though multiple fields may contain loci which have the same level coordinate value, the loci in different fields will have different fixed reference points, because the company or consumer in whose operations the locus operates will be different. However, Edge and Riggs fail to teach the hierarchical reporting of location assistance information for positioning reference signal (PRS) in a multi-beam equipment. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the estimation of the location of the UE, the assistance data including a relative location of each of a plurality of transmission points, wherein the relative location of each of the plurality of transmission points is represented as a hierarchy of two or more levels of description, wherein a lower level of description is relative to a higher level of description, 1, 25, 68, 87 and 88 and further defined by the latest amendments filed on 05/03/2022. Therefore, claims 1, 25, 44, 68, 87 and 88 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642